Citation Nr: 0611920	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  98-15 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for a fifth cranial 
nerve injury as a result of a parotidectomy with nerve 
dissection for a hemangioma of the right jaw, currently rated 
as 10 percent disabling.   

2.  Entitlement to an increased rating for a seventh cranial 
nerve injury as a result of a parotidectomy with nerve 
dissection for a hemangioma of the right jaw, currently rated 
as 10 percent disabling.  

3.  Entitlement to an increased (compensable) rating for a 
scar of the right side of the face as a result of a 
parotidectomy with nerve dissection for a hemangioma of the 
right jaw.  

4.  Entitlement to an increased (compensable) rating for 
limited motion of temporomandibular articulation as a result 
of a parotidectomy with nerve dissection for a hemangioma of 
the right jaw.   

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a November 1997 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Atlanta, Georgia, 
(hereinafter RO).  The case was remanded for additional 
development in September 1999, and the case is now ready for 
appellate review. 


FINDINGS OF FACT

1.  Residuals of a fifth cranial nerve injury as a result of 
a parotidectomy with nerve dissection for a hemangioma of the 
right jaw result in no more than moderate incomplete 
paralysis.  

2.  Residuals of a seventh cranial nerve injury as a result 
of a parotidectomy with nerve dissection for a hemangioma of 
the right jaw result in no more than moderate incomplete 
paralysis. 

3.  Scarring of the right side of the face as a result of a 
parotidectomy with nerve dissection for a hemangioma of the 
right jaw is no more than slightly disfiguring, is 12 cm. in 
length and .5 cm. in width at its widest part, does not 
result in pain or limitation of motion or functioning,  and 
is not elevated or depressed on palpation, adherent to 
underlying tissue, or hypo or hyperpigmented; this scarring 
also does not involve any abnormal skin texture, missing 
underlying soft tissue, or indurated or inflexible skin.    

4.  Temporomandibular articulation is not limited in the 
inter-incisal range to 31 to 41 mm. or from 0 to 4 mm. in the 
range of lateral excursion. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
fifth cranial nerve injury as a result of a parotidectomy 
with nerve dissection for a hemangioma of the right jaw are 
not met.  38 U.S.C.A. §§ 1155, 5100-5013A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.124a, Diagnostic 
Code (DC) 8205 (2005).    

2.  The criteria for a rating in excess of 10 percent for a 
seventh cranial nerve injury as a result of a parotidectomy 
with nerve dissection for a hemangioma of the right jaw are 
not met.  38 U.S.C.A. §§ 1155, 5100-5013A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.124a, DC 8207 
(2005).    

3.  The criteria for a 10 percent rating for a scar of the 
right side of the face as a result of a parotidectomy with 
nerve dissection for a hemangioma of the right jaw are met.  
38 U.S.C.A. §§ 1155, 5100-5013A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.118, DC 7800 (as 
effective both prior to and as of Aug. 30, 2002).
 
4.  The criteria for a compensable rating for limited motion 
of temporomandibular articulation as a result of a 
parotidectomy with nerve dissection for a hemangioma of the 
right jaw are not met.  38 U.S.C.A. §§ 1155, 5100-5013A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 
4.150, DC 9905 (2005).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  VA must also notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The Board notes that the veteran's original claim for 
increase was initially adjudicated long before the enactment 
of the VCAA in November 2000.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 119.  The Court further held that VA failed 
to demonstrate that "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C.A. § 
7261(b)(2) (West 2002 & Supp. 2005) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error)."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to enactment of the VCAA was not error 
and that in such cases, the claimant is entitled to "VCAA-
content complying notice and proper subsequent VA process." 
Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in April 2004.  The 
originating agency specifically informed the veteran to 
submit any pertinent evidence in his possession, informed him 
of the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA .

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained, and the veteran has been afforded 
appropriate VA examinations.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly 
the reports of VA examinations.   In addition, neither the 
veteran nor his representative has identified any additional 
pertinent evidence that could be obtained to substantiate the 
claim.  The Board is also unaware of any such evidence, and 
the veteran himself indicated in a statement received in 
February 2006 that he had no further evidence to submit.  In 
addition, the veteran's representative stated in 
correspondence dated in March 2006 that the matters discussed 
in the September 1999 Board remand had been addressed.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to the issues on appeal. 

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the issues on appeal 
would have been different had complete VCAA notice been 
provided at an earlier time.

With respect to the award of the 10 percent rating for the 
scar of the right side of the face as a result of a 
parotidectomy with nerve dissection for a hemangioma of the 
right jaw, any defect with respect to the effective date 
portion of the notice will be rectified by the agency of 
original jurisdiction when effectuating the award.  Since the 
Board is denying the other issues, no additional disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-
1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 2006).  For the 
above reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the issues discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2005) (harmless error).

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

With the general criteria above in mind, the relevant facts 
will be summarized.  During service, the veteran was 
hospitalized for a cavernous hemangioma in the right parotid 
region of the jaw.  Treatment rendered during this 
hospitalization included arteriography of the right parotid 
and a partial parotidectomy of the right parietal with nerve 
dissection.  After service, the veteran's right jaw was shown 
to be swollen and tender to palpation upon VA outpatient 
treatment in October 1979, and service connection for a 
hemangioma of the right jaw was granted by a November 1979 
rating decision at a disability rating of 10 percent under 
DCs 9905-7819.  More recently, the rating assigned under DCs 
9905-7819 was 20 percent.  See April 1, 1986, rating 
decision.  This followed a November 1985 VA examination which 
showed loud bilateral crepitus with temporomandibular 
functioning.  

In its September 1999 remand, the Board requested that the 
veteran be examined by a VA neurologist to determine if there 
was any neurological disability associated with the service 
connected disability at issue.  This remand also directed the 
RO to consider the propriety of assigning a separate rating 
for any residual scarring from the parotidectomy pursuant to 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Following 
this remand, the veteran was afforded a VA neurological 
examination in July 2003 which in pertinent part resulted in 
the conclusion that the veteran had an incomplete recovery 
from an in-service right facial nerve injury, with residuals 
to include involvement of the trigeminal nerve causing 
reduced pinprick and touch sensation over the mandibular 
division of the right fifth nerve.  The examiner also noted 
the presence of complaints of increased sweating on the right 
side of the face, felt to be suggestive of autonomic 
synkinesis with faulty regeneration of the injured right 
seventh nerve.  

A VA skin examination was also completed in July 2003, which 
in pertinent part demonstrated a scar starting at the front 
of top of the right ear down below the jaw line and then 
extending down in the same angle as the jaw.  It measured 12 
cm in length and was .5 cm in width at its widest part.  The 
only symptoms the veteran described associated with the 
scarring was occasional itching.  The scarring did not 
produce any pain and there was no adherence to the underlying 
tissue.  The skin texture of the scar was the same as the 
surrounding tissue and the scar was not unstable, elevated or 
depressed.  The scarring was superficial and did not involve 
any inflammation, edema or keloid formation.  The color of 
the scar was the same as the surrounding tissue and there 
were no gross distortions or asymmetry of any facial 
features.  No areas of induration or inflexibility were 
noted, and there was no limitation of motion or other 
limitation of functioning caused by the scarring.  The 
examiner noted that the scar was only mildly disfiguring as 
it was "very hard to see."  To this end, because of the 
area of the scar, it appeared as a fold of skin as it moved 
under at the angle of the jaw, making the scar hard to see.  
Color photographs of the scarring were included with the 
examination report, and the diagnosis was a scar of the right 
side of the face without limitation of motion or functioning 
with "only very, very, mild disfigurement." 

Another VA examination was conducted by a VA dentist in July 
2003, with findings to include no apparent functional 
impairment and no apparent limitation of motion.  Crepitus 
was noted on both sides of the jaw.  

Following the VA examinations discussed above, the RO 
prepared a rating decision in August 2004 which, instead of 
assigning a single 20 percent rating for the hemangioma of 
the right jaw under DCs 9905-7819 as had been the case since 
the grant of service connection, assigned the following 
separate ratings for the service connected disability:  
Injury to the fifth cranial nerve, 10 percent under DC 8205; 
Injury to the seventh cranial nerve, 10 percent under DC 
8207; scarring on the right side of the face, noncompensable 
under DC 7800; and limited motion of temporomandibular 
articulation, noncompensable under DC 9905.  

In reviewing the ratings assigned by the August 2004 rating 
decision, the Board finds that with regard to the ratings 
assigned under DCs 8205 and 8207 for an injury to the fifth 
and seventh cranial nerves, respectively, increased 
compensation under either of these diagnostic codes would 
require evidence of "severe" incomplete paralysis.  Review 
of the report from the July 2003 VA neurological examination 
does not reflect findings which suggest severe paralysis 
associated with either the fifth or seventh cranial nerves, 
nor is there any evidence suggestive of such severe 
neurologic disability.  In this regard, the cranial nerve 
examination conducted in July 2003 showed only "very mild" 
right facial nerve weakness and "very mild" swelling of the 
right lower face area.  There was also no slurring of speech 
or focal or sensory deficits and no reflex asymmetry.  As 
such, increased compensation is not warranted for a fifth 
cranial nerve injury or a seventh cranial nerve injury under 
either DC 8205 or DC 8207. 

With regard to the rating assigned for scarring of the right 
jaw under DC 7800, the Board concludes that a minimal 
compensable rating is warranted under the "old" criteria, 
but does not warrant higher rating than 10 percent under 
either the "old" or the new criteria, which became 
effective from August 30, 2002.  See 67 Fed. Reg. 49,590 
(July 31, 2002).  The veteran has been informed of this 
regulatory change by August 2004 rating decision and August 
2004 Supplemental Statement of the Case.  

The "old" criteria codified at DC 7800 provided for a 
compensable rating for disfiguring scars of the head, face, 
of neck for "moderately" disfiguring scarring.  The July 
2003 VA skin examination described the scarring in the right 
jaw region as resulting in only "very, very, mild 
disfigurement" and noted that the scarring was "very hard 
to see."  However, the examiner noted drooping of the right 
angle of the mouth and mild swelling of the right lower 
facial area.  Resolving all doubt in the veteran's favor, a 
minimal compensable rating under the "old" criteria listed 
at DC 7800 is approximated, but a higher rating is not 
warranted as these descriptions of the scarring certainly do 
not represent "severe" disfigurement.  

Under the revised criteria codified at DC 7800, disfigurement 
of the head, face, or neck requires one "characteristic" of 
disfigurement.  These "characteristics" are scarring that 
is:  13 or more cm. in length; at least .6 cm in width at its 
widest part; elevated or depressed on palpation; adherent to 
underlying tissue; hypo or hyperpigmented in an area 
exceeding 39 sq. cm.; abnormal skin texture; missing 
underlying soft tissue in an area exceeding 39 sq. cm.; or 
indurated and inflexible skin in an area exceeding 39 sq. cm.  
See Note 1 following 38 C.F.R. § 4.114, DC 7800.  The 
findings from the July 2003 VA skin examination do not 
demonstrate any of the characteristics of disfigurement, nor 
does any other clinical evidence demonstrate any such 
characteristic so as to warrant a compensable rating under DC 
7800, as amended.  As the scarring is otherwise not shown to 
result in any limitation of motion or other limitation of 
functioning, a compensable rating under any other potentially 
applicable diagnostic code listed under the old or amended 
criteria codified at 38 C.F.R. § 4.118 would not be 
warranted.  

Finally with regard to the noncompensable rating assigned 
under DC 9905 for limited motion of temporomandibular 
articulation, a compensable rating under this diagnostic code 
would require such motion to be limited in the inter-incisal 
range to 31 to 41 mm. or from 0 to 4 mm. in the range of 
lateral excursion.  The VA dentist who examined the veteran 
in July 2003 discovered no such limitation, nor is there 
otherwise any evidence that such limitation of motion is 
currently demonstrated.  As such, a compensable rating under 
DC 9905 would not be warranted.   

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  If the question 
of an extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  To this end, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected residuals of the parotidectomy with nerve 
dissection for a hemangioma of the right jaw is demonstrated, 
nor is there any other evidence that this condition involves 
such disability that an extraschedular rating would be 
warranted under the provisions of 38 C.F.R. § 3.321(b)(1).  
The Board therefore finds that further consideration or 
referral of this matter under the provisions of 38 C.F.R. § 
3.321 is not necessary or appropriate.
 
The veteran asserts a much more debilitating condition due to 
his service connected residuals of the hemangioma of the 
right jaw than was demonstrated by the evidence cited above, 
and the Board respects the veteran's sincere assertions in 
this case.  However, other than the award granted for the 
scarring, the Board finds the probative weight of the 
positive evidence to be overcome by the more objective 
negative evidence cited above.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Francisco v. Brown, 7 Vet. App. at 55 (1994).  Thus, as the 
probative weight of the negative evidence exceeds that of the 
positive, the other claims must be denied.  Gilbert, 1 Vet. 
App. at 49.   


ORDER

Entitlement to a rating in excess of 10 percent for a fifth 
cranial nerve injury as a result of a parotidectomy with 
nerve dissection for a hemangioma of the right jaw is denied. 

Entitlement to a rating in excess of 10 percent for a seventh 
cranial nerve injury as a result of a parotidectomy with 
nerve dissection for a hemangioma of the right jaw is denied.   

Entitlement to a 10 percent rating for a scar of the right 
side of the face as a result  of a parotidectomy with nerve 
dissection for a hemangioma of the right jaw is allowed, 
subject to the regulations governing the award of monetary 
benefits.  

Entitlement to a compensable rating for limited motion of 
temporomandibular articulation as a result of a parotidectomy 
with nerve dissection for a hemangioma of the right jaw is 
denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


